DETAILED ACTION
Rejections Withdrawn
	Objection of claims 10-11, 18, and 20 is withdrawn in view of Applicant’s amendments.
	Rejection of claims 10-25 under 35 U.S.C. 103 as being unpatentable over Ojima (US7820839B2 published 10/26/2010), further in view of Amji (US 2007/0148194A1 published 6/28/2007) and Weiss (Br J Cancer 117, 33-40 (2017)., published 6/27/2017), as evidenced by Feng (Cancer Lett. 2017 Oct 28;407:57-65. published 8/18/2017) and Von Hoff (J Clin Oncol. 2011 Dec 1;29(34):4548-54., published 12/1/2011) is withdrawn in view of Applicant’s arguments.
	Rejection of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as
being indefinite for failing to particularly point out and distinctly claim the subject matter which the
inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards
as the invention is withdrawn in view of Applicant’s amendments.
	Rejection of claims 10-25 under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.
10,206 ,875 (effectively filed 6/7/2016; Issued 2/19/2019) further in view of Weiss (Br J Cancer 117, 33-
40 (2017)., published 6/27/2017) and evidenced by Von Hoff (J Clin Oncol. 2011 Dec 1;29(34):4548-54.,
published 12/1/2011) is withdrawn in view of Applicant’s submission of a Declaration under 37 CFR 1.130 which removes U.S. Patent No. 10,206 ,875 as a reference.
	Rejection of claims 10-25 on the ground of nonstatutory double patenting as being
unpatentable over claims 1-53 of U.S. Patent No. 10,206,875 in view of Weiss (Br J Cancer 117, 33-40
(2017)., published 6/27/2017) and evidenced by Von Hoff (J Clin Oncol. 2011 Dec 1;29(34):4548-54.,
published 12/1/2011) is withdrawn in view of Applicant’s submission of a terminal disclaimer.

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura S. Dellal on 7/5/2020.

The application has been amended as follows: 

Amendments to the Claims
Claims 1-9 (Canceled)
In claim 10, line 3, the phrase “a nanoemulsion” has been changed to --an oil-in-water nanoemulsion--.
In claim 10, line 4, the phrase “of an anti-PD-L1 antibody” has been changed to --which is an anti-PD-L1 antibody--.
Claim 11 (Canceled)
Claim 14 (Canceled)
Claim 19 (Canceled)
In claim 22, line 1, the phrase “claim 20” has been changed to --claim 21--.
In claim 23, line 1, the phrase “claim 20” has been changed to --claim 21--.
Claim 24 (Canceled)
Claim 25 (Canceled)


Reasons for Allowance	
The following is an examiner’s statement of reasons for allowance:
	The instant claims are allowed because Applicant has found improvements in targeted delivery and release rates of taxoid drugs when the omega-3 polyunsaturated fatty acid (PUFA)-taxoid conjugates are encapsulated in such oil-in-water nanoemulsions where the oil component includes one or more omega fatty acids and further combined with an anti-PD-L1 antibody. It was not expected that the inclusion of such conjugates into such oil-in-water nanoemulsions in combination with an anti-PD-L1 antibody would offer the benefit of further improving drug targeting and a synergistic effect of tumor reduction. 
	An omega-3 polyunsaturated fatty acid (PUFA)-taxoid conjugate is a conjugate where an omega-3 PUFA and a taxoid drug are conjugated together. The instant specification provides multiple examples of these conjugates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643 

/HONG SANG/Primary Examiner, Art Unit 1643